Case 4:14-cr-20735-TGB-MJH ECF No. 37 filed 06/11/20   PageID.171   Page 1 of 2




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION




UNITED STATES OF AMERICA,                       4:14-CR-20735-TGB


                    Plaintiff,
                                         ORDER GRANTING MOTION TO
                                         WITHDRAW AND APPOINTING
      vs.
                                            FEDERAL COMMUNITY
                                             DEFENDER OFFICE
JAJUAN O GARDNER,


                    Defendant.


     The Court, having reviewed Attorney Bryan Sherer’s motion to

withdraw in this matter, GRANTS the motion. Further,

     IT IS ORDERED that the Federal Community Defender of the

Eastern District of Michigan, 111 E. Court Street, SuiteL-100, Flint,

Michigan 48502, telephone (810) 232-9600, is appointed to represent this

defendant in this case, unless the appointment is terminated by (1) Order

of the Court, (2) appointment of substitute counsel, or (3) appearance of

retained counsel.
Case 4:14-cr-20735-TGB-MJH ECF No. 37 filed 06/11/20   PageID.172   Page 2 of 2




     IT IS FURTHER ORDERED that should this case require the

assignment of an attorney from the CJA panel, the Federal Community

Defender of the Eastern District of Michigan is authorized to issue such

appointment using the electronic system to create the appropriate CJA

appointment form. CJA Counsel will represent the defendant in this case

unless the appointment is terminated by (1) Order of the Court, (2)

appointment of substitute counsel, or (3) appearance of retained counsel.

     This appointment is for the limited purpose of supplementing the

pending Motion to Amend Judgment to Home Confinement (ECF No. 31).

The supplement shall be due within 10 days of the date of the appearance

of counsel, and the government’s response to the supplement, if any, is

due 7 days after the supplement is filed.

     DATED this 9th day of June, 2020.


                                   BY THE COURT:




                                   /s/Terrence G. Berg
                                   TERRENCE G. BERG
                                   United States District Judge
